            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     PINE BLUFF DIVISION

DAVID E. LEWIS, JR.
ADC #165397                                             PLAINTIFF

v.                   No. 5:18-cv-207-DPM-BD

LARRY NORRIS, Director,
ADC, Tucker Unit; SIMMONS,
Lieutenant, ADC, Tucker Unit;
RYLE, Sergeant, ADC, Tucker
Unit; and MOORE, Sergeant,
ADC, Tucker Unit                                     DEFENDANTS

                              ORDER
     Even though he requested and received an extension of time,
NQ 23 & 24, Lewis hasn't objected to the pending recommendation.
Unopposed partial recommendation, NQ 22, adopted.     FED.   R.   CIV.   P.
72(b) (1983 addition to advisory committee notes).   Lewis's claims
against Simmons and Ryle are dismissed without prejudice for failure
to serve.
     So Ordered.


                                    D.P. Marshall Jr.
                                    United States District Judge
